          Case 2:19-cv-02473-JAR-TJJ Document 19 Filed 02/18/20 Page 1 of 2




                                IN THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF KANSAS

MARIA GUADALUPE RODRIGUEZ,                           )
                                                     )
                  Plaintiff,                         )
                                                     )
v.                                                   )        Case No. 2:19-cv-02473-JAR-TJJ
                                                     )
INFUSYSTEM HOLDINGS, INC., et al.,                   )
                                                     )
                  Defendants.                        )

                                   JOINT NOTICE OF MEDIATION

          Pursuant to the Court’s Scheduling Order (Doc. 17), Plaintiff Maria Guadalupe Rodriguez

and Defendants InfuSystem, Inc. and First Biomedical, Inc. hereby provide notice that this matter

will be mediated with mediator Joe Eischens of Eischens Mediation Services on April 29, 2020.

The contact information for Mr. Eischens is as follows: Eischens Mediation Services, 8013 Park

Ridge Drive, Parkville, Missouri 64152; telephone: (816) 945-6393. The mediation is scheduled

to commence at 9:30 a.m. at the offices of Holman Schiavone, 4600 Madison Avenue, Suite 810,

Kansas City, Missouri 64112.

Respectfully Submitted by,

     By: /s/ Ashley H. Atwell-Soler                      By: /s/ Ashley E. Dillon
     HOLMAN SCHIAVONE, LLC                               STINSON LLP
     Ashley H. Atwell-Soler, KS #24047                   Sara E. Welch, KS # 16350
     4600 Madison Avenue, Suite 810                      Ashley E. Dillon, KS # 26292
     Kansas City, Missouri 64112                         1201 Walnut Street, Suite 2900
     aatwell@hslawllc.com                                Kansas City, MO 64106-2150
                                                         Telephone 816-842-8600
     THE MEYERS LAW FIRM, LC                             Facsimile 816-691-3495
     Heather J. Hardinger, KS # 25649                    sara.welch@stinson.com
     503 One Main Plaza                                  ashley.dillon@stinson.com
     4435 Main Street
     Kansas City, MO 64111                               ATTORNEYS FOR DEFENDANT
     hhardinger@meyerslaw.com

     ATTORNEYS FOR PLAINTIFF



CORE/3002649.0011/157779794.1
         Case 2:19-cv-02473-JAR-TJJ Document 19 Filed 02/18/20 Page 2 of 2




                                      Certificate of Service

        I hereby certify that on February 18, 2020, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system, which sent notice to the following counsel of
record:

         HOLMAN SCHIAVONE, LLC
         Ashley H. Atwell-Soler
         4600 Madison Avenue, Suite 810
         Kansas City, Missouri 64112
         aatwell@hslawllc.com

         THE MEYERS LAW FIRM, LC
         Heather J. Hardinger
         503 One Main Plaza
         4435 Main Street
         Kansas City, MO 64111
         hhardinger@meyerslaw.com

         Attorneys for Plaintiff


                                                     /s/ Ashley E. Dillon
                                                     Attorney for Defendants




CORE/3002649.0011/157779794.1
